Citation Nr: 0941975	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  07-23 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left foot 
disorder.

2.  Entitlement to service connection for a right foot 
disorder. 

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to August 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In-service complaints related to the left and right feet 
did not result in chronic disability.  

2.  Chronic left and right foot disorders are not currently 
shown.


CONCLUSIONS OF LAW

1.  A left foot disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).

2.  A right foot disorder was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For certain chronic disorders, such as arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  38 U.S.C.A. § 1110 (West 
2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Service treatment records reflect that the Veteran was 
treated for various foot complaints during active duty, 
receiving occasional light duty assignments, orthotic inserts 
for his shoes, and podiatry consultations.    

Specifically, he received treatment for the following:  left 
heel pain, lichen finil skin of left heel, and calcaneal 
bursitis with X-rays showing left heel within normal limits 
(November 1985); left foot pain, left foot tendonitis, and 
mild foot sprain with no X-ray evidence of acute fracture of 
left foot or left great toe (November and December 1989); 
right foot X-ray within normal limits (June 1990); contusion 
of the right heel (November 1990); left metatarsalgia (June 
1996); probable contusion of the right heel versus fracture 
(November 1997); heel pain due to no support (December 2000); 
foot arthralgia (August 2001); and heel spurs by history 
(December 2000 and October 2001). 

Additional service treatment records dated in August and 
October 2002 showed complaints of left foot pain with 
activity and receipt of injections.  The examiner listed an 
assessment of nontraumatic rupture of the tendons.  The 
Veteran reported chronic foot problems since joining service 
and complained of tenderness as well as pain of left 5th 
metatarsal in November 2002.  

A February 2003 examination report detailed complaints of 
foot trouble with stress fractures and plantar fasciitis.  
The examiner noted that the left foot had resolved.  The 
Veteran again complained of bilateral foot pain in June and 
July 2003, receiving treatment for stress fracture of the 
left 5th metatarsal in August and September 2003.  The stress 
fracture was noted to be healed in September 2003.  

Further, service treatment notes and examination reports 
dated in June 1996, February 1998, February 2003, and June 
2003 showed findings of mild bilateral pes planus.  
Additional treatment notes, including X-ray reports and 
examination reports, reflected multiple notations of plantar 
foot pain and bilateral chronic plantar fasciitis in October 
2001, December 2001, January 2002, April 2002, May 2002, and 
February 2003.  

	Before service separation in August 2005, a December 2004 
Report of Medical Assessment revealed foot complaints and 
noted findings of bilateral plantar fasciitis.  Therefore, 
both right and left foot symptomatology was noted in service.  
However, this is not the end of the inquiry.  As noted above, 
service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  

In an October 2005 VA joints examination report, the Veteran 
complained of pain in his feet after resting with symptoms 
referable to the midtarsal region on the dorsal side and 
described use of arch support in his shoes.  On physical 
examination, he exhibited good motion of the ankles, no 
varus/valgus abnormalities in the foot, no tenderness to 
palpation on the plantar side of the foot, no pain on stress 
testing of the extensor tendons or tenderness to palpation, 
no abnormal wear of his shoes, and had no complaints of 
plantar fasciitis.  

The examiner reported that the Veteran had an essentially 
normal examination and X-rays of the feet.  Therefore, no 
post-service chronic disorder of either the right or left 
foot was noted.  Significantly, there is no contradictory 
medical evidence of record.

	The evidence also includes the Veteran's statements and 
September 2007 hearing testimony asserting that he was 
diagnosed with right and left foot disorders in service and 
that his foot symptomatology had continued after service.  
The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 
49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	The Veteran is competent to report symptoms because this 
requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He has indicated 
that he continued to experience symptoms relating to the foot 
disorder (pain and symptoms referable to the midtarsal region 
on the dorsal side), after he was discharged from the 
service.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).

	The Board finds that the Veteran's reported history of 
continued symptomatology since active service, while 
competent, is nonetheless not credible.  Specifically, the 
Board finds that his reported history of continued right and 
left foot disorders since active service is inconsistent with 
the other evidence of record.  Indeed, the post-service 
evidence does not reflect any treatment, findings, or 
diagnoses related to the claimed left and right foot 
disorders following active service.  At this time, there is 
simply no competent evidence of a diagnosis of or treatment 
for a current left or right foot disorder.  

For entitlement to compensation, the evidence must show the 
existence of a current disability, and one that has resulted 
from a disease or injury that occurred in the line of duty.  
In the absence of an identified disease or injury, service 
connection may not be granted.  In addition, pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez-
Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

The Board has considered the Veteran's statements and sworn 
testimony with regard to his claimed foot disorders as well 
as a nexus between those foot disorders and active duty 
service.  While he is competent to report symptoms as they 
come to him through his senses, chronic left and right foot 
pathology is not the type of disorder that a lay person can 
provide competent evidence on questions of etiology or 
diagnosis.  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection and there is no doubt to be otherwise 
resolved.  In light of the absence of a current disability, 
the appeals are denied.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in September 2005 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in the June 2007 
statement of the case, the RO provided the Veteran with 
notice of what type of information and evidence was needed to 
establish disability ratings, as well as notice of the type 
of evidence necessary to establish an effective date.  With 
that notice, the RO effectively satisfied the remaining 
notice requirements with respect to all issues on appeal.  
Thereafter, his claims were readjudicated in the November 
2007 supplemental statement of the case. 

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claims.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained service treatment records and 
attempted to obtain any relevant VA outpatient treatment 
records.  The Veteran was also provided an opportunity to set 
forth his contentions during the hearing before a DRO at the 
RO in September 2007.  Next, a specific VA medical 
examination pertinent to the issues on appeal was obtained in 
October 2005.  Therefore, the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a left foot disorder is denied.

Service connection for a right foot disorder is denied. 


REMAND

With respect to the remaining claim for a low back disorder, 
the Board finds that additional development is required to 
satisfy VA's obligations under the VCAA.  Specifically, 
during his September 2007 hearing, the Veteran indicated that 
he had received treatment a lumbar spine disorder from a 
chiropractor; however, there is no evidence in the claims 
folder that the RO made any attempts to obtain such records.  
As these treatment records may be relevant to the claim, VA 
is required to make reasonable efforts to obtain this 
information pursuant to 38 U.S.C.A. § 5103A(b).  

If the chiropractic treatment records reflect a diagnosis 
related to the low back, an examination and medical opinion 
should be undertaken to determine the nature and etiology of 
the claimed lumbar spine disorder.



Accordingly, the case is REMANDED for the following actions:

1.  Upon receipt of the proper 
authorizations, request all treatment 
records from the private chiropractor 
identified by the Veteran, for the period 
from August 2005 to the present.

2.  If the chiropractic treatment records 
reflect a diagnosis related to the low 
back, schedule the Veteran for an 
appropriate orthopedic examination to 
determine the nature and etiology of his 
low back disorder.  The examiner should be 
provided with the claims file for review 
in conjunction with this examination.

The examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
higher) that any low back disorder, if 
shown, is related to service.  All 
opinions are to be accompanied by a clear 
rationale consistent with the evidence of 
record.

3.  Upon completion of the above, 
readjudicate the issue on appeal, with 
consideration of all evidence obtained 
since the issuance of the supplemental 
statement of the case in November 2007.  

If the benefit sought on appeal remains 
denied, the Veteran should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


